        Case 1:21-cv-01136-BAM Document 3 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    SHERRI LYNN MEADOWS,                               Case No. 1:21-cv-01136-BAM
13                         Plaintiff,                    ORDER ON APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AND
14           v.                                          DIRECTING CLERK TO ISSUE
                                                         SUMMONS AND SCHEDULING ORDER
15    COMMISSIONER OF SOCIAL
      SECURITY,                                          (Doc. 2)
16
                           Defendant.
17

18

19          Pending before the Court is Plaintiff’s application to proceed in forma pauperis under 28

20   U.S.C. § 1915. Plaintiff has made the showing required by § 1915, and the request to proceed in

21   forma pauperis will be granted. 28 U.S.C. § 1915(a). Accordingly, IT IS HEREBY ORDERED

22   as follows:

23          1. Plaintiff’s application to procced in forma pauperis is GRANTED;

24          2. The Clerk of the Court is directed to issue new case documents, including the

25                 Scheduling Order; and

26          3. The Clerk of the Court also is directed to issue summons and service shall proceed

27                 under the Court’s E-Service program, with the Clerk delivering to the Commissioner

28                 of Social Security Administration and the United States Attorney’s Office at their
                                                         1
       Case 1:21-cv-01136-BAM Document 3 Filed 07/29/21 Page 2 of 2


 1              designated email addresses, a notice of electronic filing of the action along with the

 2              summons and complaint.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     July 29, 2021                               /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
